FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofFebruary 2013 Commission File Number: 001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F XForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): 82- ﻿ Transaction by Person Discharging Managerial Responsibilities Disclosure Rule DTR 3.1.4 The interest of Simon Lowth, a Director of the Company, in AstraZeneca PLC Ordinary Shares of $0.25 each, has changed as detailed below. On 25 February 2013, Mr Lowth received an award of 11,728 shares under the AstraZeneca Deferred Bonus Plan. This award relates to the payment of his annual bonus whereby he is required to defer a portion of the bonus earned into shares for a period of three years. The shares were awarded at a price of 2939 pence per share. Mr Lowth will become beneficially entitled to these shares on 25 February 2016. On 25 February 2013, Mr Lowth also received shares from the vesting of a previously announced award made in February 2010 under the AstraZeneca Deferred Bonus Plan whereby he has now become beneficially entitled to the shares. Sufficient shares were withheld to cover certain tax obligations arising on the vesting. Name of Director Number of shares vested Number of shares withheld Net number of shares Market price on vesting Simon Lowth 2952.5p As a result of these transactions, Mr Lowth has an interest in 298,051 Ordinary Shares, which represent approximately 0.02% of the Company's issued ordinary capital. A C N Kemp Company Secretary 27 February 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:27 February 2013 By: /s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
